Citation Nr: 1203787	
Decision Date: 02/02/12    Archive Date: 02/13/12

DOCKET NO.  08-03 526A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, claimed as arthritis and joint pain.

2.  Entitlement to service connection for left testicle disorder, also claimed as atrophy of the left testicle.

3.  Entitlement to service connection for lumbar disc herniation, claimed as back condition.

4.  Entitlement to service connection for hiatal hernia with gastroesophageal reflux disease (GERD), claimed as gastrointestinal condition.

5.  Entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder and posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for hemorrhoids.

7.  Entitlement to service connection for inguinal hernia.

8.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Appellant represented by:	Alberto J. Torrado Delgado, Attorney


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to August 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico, which denied the claims.

The Board notes that in adjudicating the case below, the RO treated the Veteran's major depressive disorder and PTSD as two separate claims.  However, in Clemmons v. West, 206 F.3d 1401, 1403 (Fed. Cir. 2000) the Federal Circuit clarified how VA should analyze claims for PTSD and other acquired psychiatric disorders.  As emphasized in Clemmons, though a veteran may only seek service connection for PTSD, the veteran's claim "cannot be limited only to that diagnosis, but must rather be considered a claim for any mental disability that may be reasonably encompassed."  Id.  Therefore, the Board has construed this as one issue on the title page.

For the reasons detailed below, the appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board observes that on VA Form 9 (Appeal to the Board) submitted in May 2010, the Veteran indicated that no hearing was desired in conjunction with this appeal.  He also indicated that no hearing was desired on an October 2011 VA Form 9.  However, by correspondence submitted by his attorney in December 2011, the Veteran indicated that he did desire a hearing before a Veterans Law Judge at the VA office located in San Juan (i.e., a "Travel Board" hearing).

Travel Board hearings are scheduled by the RO.  See 38 C.F.R. §§ 20.700, 20.704(a).  Accordingly, the case is REMANDED for the following action:

The RO should take appropriate steps in order to schedule the Veteran for a personal hearing with a Veterans Law Judge of the Board in accordance with his request.  The Veteran should be notified in writing of the date, time and location of the hearing.

After the hearing is conducted, or if the Veteran withdraws the hearing request or fails to report for the scheduled hearing, the claims file should be returned to the Board, in accordance with appellate procedures.

By this remand, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case. The purpose of this remand is to afford the Veteran due process of law.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


